Citation Nr: 1422715	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-22 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for degenerative disc disease of the cervical spine.  

2.  Entitlement to an initial rating higher than 20 percent for radiculopathy of the right upper extremity.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The Veteran, who is the Appellant, served on active duty from December 1983 to December 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

In February 2013, the Veteran appeared at hearing before a Veterans Law Judge, who has since retired from the Board. 

Pursuant to 38 C.F.R. § 20.707, the Veteran has requested a new hearing before another Veterans Law Judge.

To ensure procedural due process, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

